Mercure, J. P.
(dissenting). We respectfully dissent. In our view, the Workers’ Compensation Board’s construction of the seemingly synonymous terms “party” and “party in interest” to include only the employer, its carrier, an appropriate special fund, the claimant or a legal representative of any of them (see, Minkowitz, Practice Commentaries, McKinney’s Cons Laws of NY, Book 64, Workers’ Compensation Law § 22, at 262) is by no means irrational. We would therefore affirm the Board’s decision that pursuant to Workers’ Compensation Law § 23, claimant’s no-fault carrier lacks standing to seek review of the decision of the Workers’ Compensation Law Judge (hereinafter WCLJ) denying compensation upon the ground that claimant was an independent contractor.
This Court has previously held that “inasmuch as a claimant’s no-fault insurer has no legal, enforceable interest in the compensation award that is the subject of a proceeding before the Board, such an insurer cannot be considered a ‘party in interest’ in that proceeding” (Matter of Wofsy v Dial Car, 211 AD2d 52, 53-54, lv dismissed 86 NY2d 838; see, Matter of Roa v *702American Tr. Ins. Co., 96 AD2d 609, appeal dismissed 60 NY2d 860, lv dismissed 60 NY2d 557; Matter of Lotito v Salt City Playhouse, 66 AD2d 437, 439). As correctly pointed out by the majority, those cases arise out of a somewhat different procedural setting than the present one, but no argument advanced by the no-fault carrier or analysis put forth by the majority persuades us that the same rule of law does not apply with equal force in this case. Consistent with that view, regulations of the Board require that notice of hearings be mailed to a claimant, the compensation carrier and its authorized representative and, where the employer is alleged to be uninsured at the time of the underlying accident, to the employer (12 NYCRR 300.8). Although a no-fault carrier may well be affected by the outcome of hearings before a WCLJ or the Board, no provision is made for notice to any other person.
Further, unlike the majority, we are not persuaded that permitting a no-fault carrier to take part in the hearing before the WCLJ while denying it the right to appeal the WCLJ’s decision is illogical. Permitting the carrier to participate at the hearing level tends to insure that the administrative record will contain all evidence relevant to the issue of the claimant’s entitlement to compensation benefits. At the same time, denying the carrier party status gives proper recognition to the fact that it is a stranger to the proceeding, albeit one with an indirect financial stake in the outcome. To that end, regulations of the Insurance Department specifically provide that “[although the insurer may not be a party to such a hearing, it may submit evidence to the referee and may request that the referee put specific questions to the parties” (11 NYCRR 65-3.19 [c] [2] [emphasis supplied]).
As a final matter, we do not believe that the authority cited to by the majority necessarily supports the conclusion that the no-fault carrier’s limited involvement in the hearing before the WCLJ would bar it from attempting to establish claimant’s employee status in a different forum (cf., Arvatz v Empire Mut. Ins. Co., 171 AD2d 262, 268 [no-fault carrier’s right to participate in WCLJ hearing and to appeal any determination to the Board would be binding on it]).
Spain, J., concurs.
Ordered that the decision is reversed, without costs, and matter remitted to the Workers’ Compensation Board for further proceedings not inconsistent with this Court’s decision.